DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 13, the term “the intermediate plate, the exhaust channel forming plate, and the second plate being laminated such that the exhaust channel forming plate is between the intermediate plate and the second plate" renders the claim indefinite because it is unclear because [0017] of the specification has the exhaust channel forming plate below the intermediate plate which is below the second plate when viewing Fig. 1. However [0047] of the specification has the cited orientation when viewing Fig. 1. Thus it is unclear if which structure is being claimed by Applicant. Examiner will be interpreting the claims as noted above and suggests amending Specification paragraph [0017] to match paragraph [0047].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodoma et al (US 2013/0178752) (“Kodoma”) as noted in Applicant IDS dated 12/11/2018 and further in view of Lafort et al (US 8,526,651) (“Lafort”).
Regarding Claim 1, while Kodama teaches a valve comprising: 
A first embodiment (Fig. 19, [0154] modification example of the third preferred embodiment):
	A lower valve housing with a first vent hole ([0156] lower valve housing 392);
	An upper valve housing with a cross section with a second vent hole (Fig. 19, [0156] upper valve housing 391, where a first cross section of this housing comprises the second vent hole / second ventilation hole 362 as shown below

    PNG
    media_image1.png
    90
    677
    media_image1.png
    Greyscale
);
	The remaining upper valve housing, considered a channel forming portion, having an exhaust hole and comprising an intermediate cross section and an exhaust channel forming cross section, the intermediate plate, the exhaust channel forming cross section, and the first cross section configured such that the intermediate cross section is between the exhaust channel forming cross section and the first cross section (Fig. 19, the portion of the upper valve housing 391 below the first cross section can be considered the channel forming portion. The 

    PNG
    media_image2.png
    79
    713
    media_image2.png
    Greyscale

And further has an intermediate cross section show below 

    PNG
    media_image3.png
    86
    669
    media_image3.png
    Greyscale
, configured such that the exhaust channel forming cross section is between the intermediate cross section and the first cross section),
	Wherein the valve layers are joined by lamination ([0156]);
	A first channel connecting the first vent hole and the second vent hole (Fig. 19, first channel begins at fourth ventilation hole and travels upward through discharge hole 359, and then up second ventilation hole 362);
A second channel connecting the second vent hole and the exhaust hole (Figs. 18-19, [0153] when air is discharged from cuff 109, it follows through second channel connecting the second vent hole / second ventilation hole 362 to first upper valve chamber 383 and out of exhaust hole / third ventilation hole 363);
a valve member forming a first valve chamber within the first channel between the first plate and the channel forming portion (Fig. 19, a valve member / diaphragm 358 forming a first valve chamber / second lower valve chamber 373 within the first channel between the lower valve housing 392 and the channel forming portion), and forming a second valve chamber within the second channel between the second plate and the channel forming plate (Fig. 19, a valve member / diaphragm 358 forming a second valve chamber / first upper valve chamber 383 within the second channel between the first cross section / second plate and the channel forming portion), the valve member connecting the first channel and interrupting the second 
	Kodoma fails to teach
wherein the second channel comprises a laterally extending exhaust channel portion connecting a valve chamber to the exhaust hole,
However Kodama teaches a second embodiment of the channel forming section being a plate comprising wherein the second channel comprises a laterally extending exhaust channel portion connecting a valve chamber to the exhaust hole (Fig. 1, exhaust port 107d extends from a laterally extending exhaust channel portion connecting to a valve chamber 33)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the lid elements of the second noted embodiment to the valve limitations of the first embodiment, to create a laterally extending exhaust channel portion as Kodama notes that limitations from the first embodiment, check valve 350, can be applied to the other embodiments in [0155] (Examiner’s noted first embodiment is the modification example of the third embodiment in [0154] and that Examiner’s noted second embodiment is the first embodiment in [0088]).
	Yet Kodoma fails to teach
	The lower valve housing is a plate;
	The upper valve housing is a plate;
	The cross sections cited above of a first cross section, an intermediate cross section and an exhaust channel forming cross section for the upper valve housing are separate plates;
	However Lafort teaches a valve system (Abstract) and teaches that the valve structure can comprise a layering of multiple joined plates (Fig. 10, Col. 10, L. 65 – Col. 11, L. 18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the housings of Kodoma as plates as taught by Lafort as a way of standardizing construction across manufactured valves. Furthermore, while 
Regarding Claim 2, Kodama and Lafort teach the valve according to Claim 1, wherein the valve member: 
connects the first channel and interrupts the second channel when the pressure of the first valve chamber is equal to or greater than the pressure of the second valve chamber, and 
interrupts the first channel and connects the second channel when the pressure of the first valve chamber is less than the pressure of the second valve chamber ([0151] how the pump operates fluid control in valve chambers).  
Regarding Claim 3, while Kodama and Lafort teach the valve according to Claim 1, their combined efforts fail to teach wherein the exhaust channel forming plate forms the laterally extending exhaust channel portion between the second plate and the intermediate plate. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to reconfigure the laterally extending exhaust channel portion of Fig. 1 to occur at the exhaust channel forming cross section of Fig. 19 as the movement of the lateral exit portion from occurring above the exhaust channel forming plate to within the exhaust channel forming plate does not affect the ability of the exhaust from the cuff from exiting the system. Thus it is a mere design choice by a rearrangement of parts of the lateral exhaust portion of the second embodiment of Kodoma within the exhaust channel of the first embodiment as simple substitutions of one form of laterally directing the exhaust out of the system for another [In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the 
Regarding Claim 5, Kodama and Lafort teach a gas control device comprising: 
the valve according to Claim 1 (See Claim 1 Rejection), and Kodama further teaches
a pump having a discharge hole connected to the first 49vent hole (Fig. 1, pump 101, with discharge hole 55); and 
a container connected to the second vent hole (Fig. 19, cuff 109 connects to cuff connection port 106a), 
wherein the exhaust hole is open to the atmosphere (Fig. 19).  
Regarding Claim 6, Kodama and Lafort teach the gas control device according to Claim 5, wherein the exhaust hole opens exterior to the container (See Claim 1 Rejection).  
Regarding Claim 7, while Kodama and Lafort teach the gas control device according to Claim 5, Kodoma fails to teach wherein an opening of the exhaust hole faces an outside wall of the pump.
Yet, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the outlet of the exhaust port in Fig. 1 of Kodoma to face the outside wall of the pump 101 as where the air exits back into the atmosphere does not affect the internal pressurization of chambers. Thus it is a mere design choice by a rearrangement of parts of the valve chambers of the first embodiment of Kodoma with the joined configuration of the second embodiment as simple substitutions of one form of dividing the valve into a first region and a second region for another to obtain predictable results of creating a standardized fluid control system. [In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.)].
Regarding Claim 8, Kodama and Lafort teach the gas control device according to Claim 5, and Kodama further teaches wherein the pump has a suction hole, and the suction hole is always in communication with the discharge hole (See Claim 1 Rejection, Kodama: suction port 107a in communication with discharge hole 55, [0155] combined with the fluid control device 350 of Kodama through the second cited embodiment of Kodama).
Regarding Claim 9, Kodama and Lafort teach a sphygmomanometer comprising: the gas control device according to Claim 5 (See Claim 5 Rejection, fluid control elements applied to sphygmomanometer).
Regarding Claim 10, Kodama and Lafort teach the valve according to Claim 1, wherein the laterally extending exhaust channel portion extends laterally beyond the first valve chamber or the second valve chamber (See Claim 1 Rejection).  
Regarding Claim 11, Kodama and Lafort teach the valve according to Claim 1, further comprising an exhaust valve that connects the second valve chamber to the laterally extending exhaust channel portion (See Claim 1 Rejection, diaphragm 358 also acts as exhaust valve).  
Regarding Claim 12, Kodama and Lafort teach the valve according to Claim 1, wherein an exterior surface of the second plate is flat (See Claim 1 Rejection).    
Regarding Claim 15, while Kodama and Lafort teach the valve according to Claim 1, and Kodama further teaches the laterally extending exhaust channel portion extending laterally beyond the first valve chamber or the second valve chamber (See Claim 1 Rejection, Fig. 1, lid elements exhaust port 107d extends laterally beyond the valves 102 and 103), their combined efforts fail to teach wherein the exhaust channel forming plate forms the laterally extending exhaust channel portion between the second plate and the intermediate plate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to reconfigure the laterally extending exhaust channel portion of Fig. 1 to occur at the exhaust channel forming cross section of Fig. 19 as the movement of the lateral exit portion from occurring above the exhaust channel forming plate to within the exhaust 

Regarding Claim 13, while Kodama teaches a valve comprising: 
A first embodiment (Fig. 19, [0154] modification example of the third preferred embodiment):
	A lower valve housing with a first vent hole ([0156] lower valve housing 392);
	An upper valve housing with a cross section with a second vent hole (Fig. 19, [0156] upper valve housing 391, where a first cross section of this housing comprises the second vent hole / second ventilation hole 362 as shown below

    PNG
    media_image1.png
    90
    677
    media_image1.png
    Greyscale
);
		The remaining upper valve housing, considered a channel forming portion, having an exhaust hole and comprising an intermediate cross section and an exhaust channel forming cross section, the intermediate plate, the exhaust channel forming cross section, and the first cross section configured such that the intermediate cross section is between the exhaust channel forming cross section and the first cross section (Fig. 19, the portion of the upper valve housing 391 below the first cross section can be considered the channel forming 

    PNG
    media_image2.png
    79
    713
    media_image2.png
    Greyscale

And further has an intermediate cross section show below 

    PNG
    media_image3.png
    86
    669
    media_image3.png
    Greyscale
, configured such that the exhaust channel forming cross section is between the intermediate cross section and the first cross section),
	Wherein the valve layers are joined by lamination ([0156]);
A first channel connecting the first vent hole and the second vent hole (Fig. 19, first channel begins at fourth ventilation hole and travels upward through discharge hole 359, and then up second ventilation hole 362);
A second channel connecting the second vent hole and the exhaust hole (Figs. 18-19, [0153] when air is discharged from cuff 109, it follows through second channel connecting the second vent hole / second ventilation hole 362 to first upper valve chamber 383 and out of exhaust hole / third ventilation hole 363);
a valve member forming a first valve chamber within the first channel between the first plate and the channel forming portion (Fig. 19, a valve member / diaphragm 358 forming a first valve chamber / second lower valve chamber 373 within the first channel between the lower valve housing 392 and the channel forming portion), and forming a second valve chamber within the second channel between the second plate and the channel forming plate (Fig. 19, a valve member / diaphragm 358 forming a second valve chamber / first upper valve chamber 383 within the second channel between the first cross section / second plate and the channel forming portion), the valve member connecting the first channel and interrupting the second 
wherein an exterior surface of the second plate is flat (Fig. 19, top of first cross section above shown to be flat),
Yet Kodoma fails to teach
	The lower valve housing is a plate;
	The upper valve housing is a plate;
	The cross sections cited above of a first cross section, an intermediate cross section and an exhaust channel forming cross section for the upper valve housing are separate plates;
	However Lafort teaches a valve system (Abstract) and teaches that the valve structure can comprise a layering of multiple joined plates (Fig. 10, Col. 10, L. 65 – Col. 11, L. 18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the housings of Kodoma as plates as taught by Lafort as a way of standardizing construction across manufactured valves. Furthermore, while Kodoma teaches upper valve housing as a single structure, it would be an obvious design choice to separate the upper valve housing into three different portions. Making the cross section separable means that any damage sustained to components before lamination would require a less complex replacement (a single plate versus the upper valve housing which would three plates worth of material).
Regarding Claim 14, Kodama teaches the valve according to Claim 13, wherein the valve member: connects the first channel and interrupts the second channel when the pressure of the first valve chamber is equal to or greater than the pressure of the second valve chamber, and 
interrupts the first channel and connects the second channel when the pressure of the first valve chamber is less than the pressure of the second valve chamber ([0151] how the pump operates fluid control in valve chambers).    
Regarding Claim 17, Kodoma and Lafort teach a gas control device comprising: 
the valve according to Claim 13 (See Claim 13 Rejection), and Kodama further teaches
a pump having a discharge hole connected to the first 49vent hole (Fig. 1, pump 101, with discharge hole 55); and 
a container connected to the second vent hole (Fig. 19, cuff 109 connects to cuff connection port 106a), 
wherein the exhaust hole is open to the atmosphere (Fig. 19).  
Regarding Claim 18, Kodoma and Lafort teach the gas control device according to Claim 17, wherein the exhaust hole opens exterior to the container (See Claim 17 Rejection).  
Regarding Claim 19, while Kodoma and Lafort teach the gas control device according to Claim 17, their combined efforts fail to teach wherein an opening of the exhaust hole faces an outside wall of the pump.
Yet, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the outlet of the exhaust port in Fig. 1 of Kodoma to face the outside wall of the pump 101 as where the air exits back into the atmosphere does not affect the internal pressurization of chambers. Thus it is a mere design choice by a rearrangement of parts
 the valve chambers of the first embodiment of Kodoma with the joined configuration of the second embodiment as simple substitutions of one form of dividing the valve into a first region and a second region for another to obtain predictable results of creating a standardized fluid control system. [In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.)].
Regarding Claim 20, Kodoma and Lafort teach the gas control device according to Claim 17, wherein the exhaust hole opens exterior to the container (See Claim 17 Rejection, fluid control elements applied to sphygmomanometer).

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodoma in view of Lafort and further in view of Hirose et al (US 2008/0290312) (“Hirose”).
Regarding Claim 4, while Kodoma and Lafort teach the valve according to Claim 1, their combined efforts fail to teach wherein a material of each of the first plate, the second plate, and the channel forming plate is a metal.
However Hirose teaches a fluid control valve (Abstract) which is built of multiple metal plates (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the plates of the control valve of Kodoma to be made of metal as taught by Hirose as the application of a known technique for building a fluid control device to the known fluid control device of Kodoma ready for improvement to yield predictable results. 

Regarding Claim 16, while Kodoma and Lafort teach the valve according to Claim 13, their combined efforts fail to teach wherein a material of each of the first plate, the second plate, and the channel forming plate is a metal.
However Hirose teaches a fluid control valve (Abstract) which is built of multiple metal plates (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the plates of the control valve of Kodoma to be made of metal as taught by Hirose as the application of a known technique for building a fluid control . 

Response to Arguments
Applicant’s amendments and arguments filed 2/23/2021 with respect to the claim objections have been fully considered and are persuasive. The objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 2/23/2021 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kodama and Lafort.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793